Citation Nr: 0104525	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-18 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent from 
April 3, 1998, for post-operative residuals of a left knee 
injury. 


REPRESENTATION

Appellant represented by:	Clayte Binion, III, Attorney 
at Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for post-
operative residuals of a left knee injury.  In that rating 
decision, a 10 percent schedular disability rating was 
assigned, effective April 9, 1992, and a 20 percent schedular 
disability rating was assigned, effective April 3, 1998.  
Also, a temporary total convalescent rating for the left knee 
disorder was assigned from April 30, 1992, to May 31, 1992.  
In a June 1999 notice of disagreement, the representative 
only expressed disagreement with the assignment of the 20 
percent disability rating.  Therefore, the issue is as stated 
on the title page.

Prior to that rating decision, service connection for the 
left knee disorder was denied in an October 1995 Board 
decision.  In that same decision, the Board also held that 
new and material evidence had not been submitted to reopen 
the claims of entitlement to service connection for low back 
and neck disorders.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") on those issues.  On July 
16, 1997, the Court vacated, in part, the October 1995 Board 
decision and remanded the claim of entitlement to service 
connection for a left knee disorder.  The Board remanded the 
issue in February 1998 for further development.  Furthermore, 
in a May 1999 decision, the Board awarded the representative 
an attorney fee.

In the June 1999 notice of disagreement, the representative 
raised the issue of a total disability rating based on 
individual unemployability.  This issue is not ripe for 
appellate review.  It is referred to the RO for appropriate 
action. 


REMAND

In response to the February 1998 remand from the Board, the 
RO wrote to the veteran in March 1998 asking him to identify 
treatment for his left knee disorder; a copy of that letter 
was sent to his representative.  In an April 16, 1998, 
statement, the representative indicated that the veteran's 
only treatment was at the Dallas, Texas, VA Medical Center.  
The representative noted that he was in the process of 
obtaining the veteran's additional records from that facility 
and that he would submit them as soon as he obtained them.  
In an April 21, 1998, statement, the representative indicated 
that he was submitting treatment records from the above-
mentioned VA facility, which were dated from February 1969 to 
November 1992, and were considered by the Court.  The 
representative did not note whether any additional medical 
records were available.  Those treatment records reflect that 
the veteran last received treatment for his left knee 
disorder in July 1992.  However, at the time of his September 
1998 VA examination, the veteran indicated that he had been 
told that he might need a total knee replacement.  In light 
of the above, additional records may be available and should 
be requested.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 144 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

In addition, in his May 16, 1992, claim for service 
connection for a left knee disorder, the veteran indicated 
that his knee disability prevented him from securing or 
following any substantial gainful occupation.  He noted that 
he had last worked for the Coca-Cola Bottling Company.  The 
Coca-Cola Bottling Company of North Texas indicated in July 
1992 that the veteran was still employed by them, but that he 
had lost time in the last twelve months due to a disability.  
At an August 1993 hearing held at the RO before a member of 
the Board on the issues that were adjudicated in the October 
1995 decision, the veteran testified that he was on a long-
term disability status with his employer because of his neck 
and back.  Transcript.  In the February 1999 rating decision, 
the RO held that consideration of an extra-schedular 
evaluation was not warranted.  Further development with 
regard to this matter is necessary.

Furthermore, the last VA examination was conducted in 
September 1998.  Thus, another examination is warranted.

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  Through the veteran's attorney, the 
RO should request the names and addresses 
of all physicians and facilities, VA and 
private, that have treated or evaluated 
the veteran's left knee disorder since 
April 1998.  After obtaining any 
necessary authorization, the RO should 
obtain any medical records not currently 
on file.  In any event, the RO should 
obtain all additional records from the 
Dallas, Texas, VA Medical Center and any 
other identified VA medical facilities.  
(See the above narrative for information 
regarding gaps in the records.)

3.  Through his attorney, the veteran 
should be asked to identify or provide 
evidence that the service-connected post-
operative residuals of a left knee injury 
have resulted in an unusual disability 
picture with such factors as frequent 
hospitalizations or marked interference 
with employment.  Such evidence might 
include medical and employment records, 
income information, or statements from 
medical care providers, former employers 
and/or coworkers.  If the veteran 
identifies the evidence, the RO should 
assist him in obtaining it.  Also, through 
his attorney, the veteran should be asked 
to identify any disability claims he has 
filed, such as for Social Security 
disability benefits, and the basis for any 
current long-term disability status with 
an employer.  The RO should then try to 
obtain any relevant records.  

4.  The veteran should be afforded a 
special VA orthopedic examination to 
determine the current manifestations and 
severity of his service-connected left 
knee disorder.  Notice of the examination 
date should be documented in the claims 
folder.  The veteran's claims folder and 
a copy of this remand should be made 
available to the examiner for review, the 
receipt of which should be acknowledged 
in the examination report.  Any indicated 
studies, including X-rays, should be 
performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by 
the examiner.  

The examiner should specifically report 
active and passive ranges of motion of 
the left knee, and indicate at what 
point, if any, in degrees of motion, the 
veteran experiences painful motion.  The 
examiner should note whether there is any 
recurrent subluxation or lateral 
instability present in the left knee, and 
if so, the examiner should comment on 
whether it is slight, moderate or severe.  
The examiner should also render an 
opinion on the extent, if any, of any 
fatigue, weakness, functional impairment, 
impaired coordination or pain in the left 
knee, from the service-connected 
disability, due to repeated use or flare-
ups, and should portray these factors in 
terms of any additional loss in range of 
motion.  The examiner also should render 
opinions on whether the veteran's 
subjective complaints are consistent with 
organic pathology/objective findings and 
whether the service-connected post-
operative residuals of a left knee 
injury, without consideration of his age 
or other disabilities, are of a nature as 
to result in marked interference in 
employment.  

All findings should be reported in detail 
and the foundation for all conclusions 
should be clearly set forth.  A 
comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.  
Through his attorney, the veteran should 
be advised of the importance of appearing 
for a rating examination in regard to the 
claim and of the potential consequences of 
failing to report for an examination.  See 
38 C.F.R. § 3.655.

5.  The RO should then review the 
examination report.  If not responsive to 
the Board's instructions, it should be 
amended by the examiner so that the case 
will not have to be remanded again.  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should then re-
adjudicate the claim of entitlement to an 
increased rating for post-operative 
residuals of a left knee injury based on 
the entire evidentiary record, with 
consideration of 38 C.F.R. §§ 3.321, 4.10, 
4.40, 4.45, 4.59; VAOPGCPREC 23-97 (July 
1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998); 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
and Johnson v. Brown, 9 Vet. App. 7 
(1996).  If the benefit sought on appeal 
remains denied, the appellant and the 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


